 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

UNTIED STATES OF AMERICA

vs. CRIMINAL NO.2:20-MJ-1188

AA AAA

JOHN CHARLIE KOFRON

APPEARANCE OF COUNSEL
TO THE HONORABLE JUDGE OF SAID COURT:

Now comes CHARLES CECIL STARCHER and hereby files this
appearance as attorney of record for JOHN CHARLIE KOFRON,
Defendant. Defendant, JOHN CHARLIE KOFRON, retained CHARLES CECIL
STARCHER, and he consents to CHARLES CECIL STARCHER's appearance

as attorney of record in this cause.
Respectfully submitted,

Charles Cecil Starcher

The Starcher Law Firm

102 N. Staples

Corpus Christi, Texas 78401
(361) 882-0800

(361) 882-0803 fax

By: /s/CHARLES CECIL STARCHER
CHARLES CECIL STARCHER
state Bar No. 19060280
Federal ID. No. 17726
Attorney for
JOHN CHARLIE KOFRON

 
CERTIFICATE OF SERVICE
This is to certify that on May 26, 2020, a true and correct
copy of the above and foregoing document was served on the United
States Attorney's Office, Southern District Of Texas Corpus
Cheisti Division, 1133 N.. Shoreline, Corpus Christi, Texas 76401

by e-file delivery.

/S/ CHARLES CECIL STARCHER
CHARLES CECIL STARCHER
